I
Appellant complied fully with the requirements of Civ. R. 4, 4.1, and 4.6. At the time of trial, the service was regular on its face. This apparent regularity continued through judgment and execution. Only after execution was the ordinary mail returned.
My main concern is with the majority's conclusion that the judgment is necessarily void if the ordinary mail is at any time
returned unclaimed. What if it is six months later, a year later, five years later? I believe a more reasonable interpretation of the rule would be that service shall be "deemed complete," i.e.,
treated as if complete, if the ordinary mail is not returned with a reasonable time. This does not mean that failure to receive service could not be shown. Just as in any other case, a defendant who does not actually receive service may file a Civ. R. 60 motion for relief from judgment. See Rafalski v. Oates
(1984), 17 Ohio App. 3d 65, 17 OBR 120, 477 N.E.2d 1212. This would be a fairer way to balance the interests of two possibly innocent parties. The conclusion reached by the majority makes all judgments based on Civ. R. 4, 4.1, and 4.6 forever suspect. This is a disservice to the orderly administration of justice.
                                   II
Even if the majority is correct that the eviction order was void ab initio, I must disagree with the conclusion that appellant is liable in conversion. The removal of appellee's property was at the direction of the bailiff under a court order valid on its face. Ringler v. Sias (1980), 68 Ohio App. 2d 230, 22 Ohio Op. 3d 353, 428 N.E.2d 869, is on all fours. "Under these circumstances, the landlord owes no duty towards the tenant's personal property other than not to willfully damage the property * * *." Id. at paragraph two of the syllabus. The attempt to distinguish Robusky, supra, is unpersuasive. The employees of appellant were "acting under * * * [the bailiff] and at his direction," Robusky, syllabus. Any suggestion to the contrary is simply untrue. While other theories of relief might be available, liability in conversion is not. *Page 167